 


110 HR 1581 IH: Iraq Reconstruction Improvement Act of 2007
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1581 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Lantos introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve coordination, implementation, and oversight of United States economic reconstruction assistance for Iraq, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Iraq Reconstruction Improvement Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Purposes. 
Sec. 3. Definition. 
Title I—United States economic reconstruction assistance for Iraq 
Sec. 101. Coordinator of United States Economic Reconstruction Assistance for Iraq. 
Sec. 102. Efforts to promote capacity development in Iraq. 
Sec. 103. Efforts to support anti-corruption activities in Iraq. 
Sec. 104. Assistance to support reconstruction programs on the provincial and local levels in Iraq. 
Sec. 105. Assistance to support private sector development and employment programs in Iraq. 
Sec. 106. Assistance for refugees from Iraq and internally displaced persons in Iraq. 
Sec. 107. Authorization for refugee admissions. 
Title II—Oversight of United States reconstruction assistance for Iraq 
Sec. 201. Extension of authority of the Office of the Special Inspector General for Iraq Reconstruction. 
Sec. 202. Assistance to support the Offices of the Inspector General of the Department of State and the United States Agency for International Development. 
Sec. 203. Report to Congress. 
Title III—Accountability and transparency in United States contracting for reconstruction in Iraq 
Sec. 301. Prohibition on funding certain contracts. 
Sec. 302. Report on audits and investigations of the Department of State and United States Agency for International Development. 
Sec. 303. Assistance to improve the contracting capacity of the Department of State and United States Agency for International Development for Iraq. 
Title IV—Building the United States stabilization and reconstruction capacity 
Sec. 401. Civilian Active Response Corps. 
Sec. 402. Civilian Reserve Readiness Corps. 
Sec. 403. Stabilization and reconstruction strategy. 
Sec. 404. Authorization of appropriations. 
Sec. 405. Reports to Congress.  
2.PurposesThe purposes of this Act are as follows: 
(1)To promote the effectiveness and efficiency of United States economic reconstruction assistance for Iraq. 
(2)To improve the capacity and capability of the Government of Iraq, on all levels, to respond to the needs of all segments of the population in all areas and communities and properly execute the Iraqi budget for reconstruction, job creation, and economic development in Iraq. 
(3)To ensure that United States economic reconstruction assistance for Iraq is provided and implemented in a transparent and accountable fashion. 
(4)To work with the Government of Iraq to ensure that United States and Iraqi economic reconstruction assistance programs are complementary and administered on a nonsectarian basis and that government services are delivered in an even-handed and nonsectarian manner. 
(5)To enhance the long-term capacity of the Government of the United States to respond and participate in stabilization and reconstruction operations.  
3.DefinitionAs used in this Act, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
IUnited States economic reconstruction assistance for Iraq 
101.Coordinator of United States Economic Reconstruction Assistance for Iraq 
(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the President of the United States shall appoint a Coordinator of United States Economic Reconstruction Assistance for Iraq (hereinafter in this section referred to as the Coordinator). The Coordinator shall be appointed by and with the advice and consent of the Senate and shall report directly to the President. 
(b)Staff and fundingIt is the sense of Congress that the Coordinator should be given adequate staff and funding to carry out the duties set forth in subsection (c). 
(c)DutiesThe Coordinator shall— 
(1)develop and implement an overall strategy for United States economic reconstruction assistance for Iraq; 
(2)coordinate and ensure effective and efficient implementation, management, oversight, and accountability of United States economic reconstruction assistance policy and programs for Iraq among all departments and agencies of the Government of the United States that are implementing or otherwise supporting such programs, including the Department of State, the United States Agency for International Development, the Department of Defense, the Department of the Treasury, and the Department of Justice; 
(3)resolve policy and program disputes among departments and agencies of the United States Government that are implementing assistance programs or otherwise supporting reconstruction in Iraq;  
(4)seek to work with the Government of Iraq, on the national, provincial, and local levels, to prioritize and respond to the needs of the people of Iraq in all areas and communities; 
(5)coordinate with the Government of Iraq in its budgeting and expenditures of Iraqi revenues to carry out economic reconstruction activities; and 
(6)coordinate with other donors, international organizations, and international financial institutions that are providing economic reconstruction assistance for Iraq. 
(d)Rank and statusThe Coordinator shall have the rank and status of ambassador. 
102.Efforts to promote capacity development in Iraq 
(a)Assistance To promote capacity development 
(1)Assistance authorizedThe President of the United States shall provide assistance to increase the capacity and improve the sustainability of national, provincial, and local governmental institutions in Iraq. 
(2)Activities supportedAssistance provided under paragraph (1) shall, to the maximum extent practicable, be used to— 
(A)provide technical assistance to all Iraqi government ministries, on the national, provincial, and local levels, to improve transparency, accountability, and ability to respond to the needs of the Iraqi people; 
(B)promote the implementation of fiscal and personnel management systems, including tracking and expenditure systems for Iraqi revenues; 
(C)provide training and technical assistance to the Iraqi Ministry of Finance to better account for the budgeting, expenditure, and execution of Iraqi revenues;  
(D)assist in developing ministry-wide recruitment systems to build a cadre of qualified, trained, and experienced Iraqi staff at the field, project, and ministry level; 
(E)create or improve existing databases and other human resource information systems; 
(F)provide technical assistance to improve the capacity to fund the operations and maintenance of completed projects; 
(G)develop effective inventory control systems for plant and project equipment; 
(H)promote the establishment of mentoring programs by trained and experienced Iraqi government ministry officials, engineers, and other staff for less experienced and trained Iraqi government ministry staff; 
(I)provide training to Iraqi government ministries, on the national, provincial, and local levels, to focus the delivery of basic services on a customer-oriented basis; 
(J)improve training on the operations and maintenance of United States-funded and Iraqi-funded projects; and 
(K)support the expansion of the Iraq Local Governance Program and National Capacity Development Program funded or carried out by the United States Agency for International Development.   
(b)Director of Capacity Development in Iraq 
(1)EstablishmentThe Coordinator of United States Economic Reconstruction Assistance for Iraq shall designate a Director of Capacity Development in Iraq (hereinafter in this subsection referred to as the Director), who shall be an official of the Government of the United States with experience in post-conflict reconstruction and development assistance, particularly reconstruction and development assistance for Iraq. 
(2)DutiesThe Director shall— 
(A)develop an inter-agency United States Government detailed plan for capacity development in Iraq, in consultation with the Government of Iraq, that defines roles and responsibilities, establishes clearly-defined goals and objectives, including the identification of specific short-term and long-term initiatives, outcome-related performance measures, milestones for achieving stated objectives, and future funding requirements;  
(B)establish and implement the process by which goals, objectives, and milestones can be measured with respect to capacity development; 
(C)coordinate the activities of the United States government departments or agencies that are identified in the plan developed under subparagraph (A) to engage in capacity-development activities; and 
(D)work with other bilateral and multilateral donors in executing effective and comprehensive capacity-development programs. 
(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the President such sums as may be necessary for each of the fiscal years 2008 and 2009. 
103.Efforts to support anti-corruption activities in Iraq 
(a)Assistance To support anti-corruption activities 
(1)Assistance authorizedThe President of the United States shall provide assistance to combat corruption, improve transparency and accountability, increase the participatory nature of governmental institutions and civil society organizations in all areas and communities, and promote other forms of good governance and management in all levels of government in Iraq. 
(2)Activities supportedAssistance provided under paragraph (1) shall, to the maximum extent practicable, be used to— 
(A)support and provide training to the Iraqi Board of Supreme Audit, Central Criminal Court of Iraq, the Commission on Public Integrity or other similar entity created by the Iraqi legislature, Ministry Inspectors General, third-party monitoring of government procurement processes, and other anti-corruption agencies in Iraq; 
(B)promote legal and judicial reforms that criminalize corruption in procurement and other areas facilitating Iraqi reconstruction and law enforcement reforms that encourage prosecutions of such corruption; 
(C)provide technical assistance to develop a legal framework for commercial transactions that foster business practices that promote transparent, ethical, and competitive behavior in the economic sector, such as commercial codes that incorporate international standards and protection of core labor standards; 
(D)provide training and technical assistance relating to drafting anti-corruption and competitive laws and administrative codes, and provide technical assistance to Iraqi governmental ministries, on the national, provincial, and local levels, implementing such laws and regulations; 
(E)promote the development of regulations relating to financial disclosure for public officials, political parties, and candidates for public offices; 
(F)support transparent budgeting processes, including increased assistance to the development of the Financial Management Information System and other mechanisms that promote respective budget preparation and sound cash-management processes; and 
(G)promote civil society’s role in combating corruption, including increased support for the Iraq Civil Society Program and Civil Society Resource Centers. 
(b)Establishment of comprehensive anti-corruption strategyThe Coordinator of United States Economic Reconstruction Assistance for Iraq shall establish a comprehensive anti-corruption strategy for Iraq among all departments and agencies of the Government of the United States carrying out anti-corruption programs for Iraq. The strategy established under this subsection shall include— 
(1)interim and long-term objectives for each United States anti-corruption program; 
(2)a baseline for each United States anti-corruption program to identify a starting point for measuring progress; 
(3)the identification and prioritization of sectors that require enhanced anti-corruption efforts; and 
(4)the identification of training solutions that cut across United States Government departments and agencies to avoid duplication and maximize resources. 
(c)Coordination of anti-corruption effortsThe Coordinator of United States Economic Reconstruction Assistance for Iraq shall seek to coordinate with the Government of Iraq and regional and international partners carrying out anti-corruption programs for Iraq on all matters relating to anti-corruption programs for Iraq.  
(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the President such sums as may be necessary for each of the fiscal years 2008 and 2009. 
104.Assistance to support reconstruction programs on the provincial and local levels in Iraq 
(a)Assistance authorizedThe President of the United States shall provide assistance to support reconstruction programs on the provincial and local levels in Iraq, including, in particular, programs that are identified by Iraqi provincial and local leaders and carried out by Iraqi-led nongovernmental organizations or private entities with training and experience in reconstruction activities.  
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to— 
(1)provide technical and program support to the Iraqi Provincial Reconstruction Development Councils; and 
(2)support and increase funding for the Iraq Community Action Program and Community Stabilization Program funded or carried out by the United States Agency for International Development.  
(c)Authorization of appropriationsThere are authorized to be appropriated to the President— 
(1)$50,000,000 for each of the fiscal years 2008 and 2009 to support and increase funding for the Community Action Program under subsection (b)(2) and 
(2)such sums as may be necessary for each of the fiscal years 2008 and 2009 to carry out the other provisions of this section. 
105.Assistance to support private sector development and employment programs in Iraq 
(a)Assistance authorizedThe President of the United States shall provide assistance to support private sector development and employment programs, including short-term job creation programs, for the people of Iraq. Assistance provided under this subsection shall be made available on an equitable basis in all regions of Iraq, as appropriate. 
(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the President such sums as may be necessary for each of the fiscal years 2008 and 2009. 
106.Assistance for refugees from Iraq and internally displaced persons in Iraq 
(a)Assistance for Iraqi refugees 
(1)Assistance authorizedThe Secretary of State shall provide assistance to support the humanitarian needs of refugees from Iraq who have been outside Iraq in a country in the Middle East region since no earlier than March 19, 2003. 
(2)Activities supportedAssistance provided under paragraph (1) shall, to the maximum extent practicable, be used to provide food, housing, clothing, health care, water and sanitation, education, vocational training, and registration, protection, and monitoring services for Iraqi refugees.   
(3)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated to the Secretary $45,000,000 for each of the fiscal years 2008 and 2009. Amounts appropriated pursuant to the authorization of appropriations under this paragraph are in addition to amounts otherwise available for such purposes. 
(b)Waiver of limitation on United States Emergency Refugee and Migration Assistance FundFunds appropriated or otherwise made available under the United States Emergency Refugee and Migration Assistance Fund authorized under section 2(c)(2) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(2)) for fiscal years 2008 and 2009 shall not be subject to the limitation contained in the second sentence of such section. 
(c)Assistance for internally displaced persons in Iraq 
(1)Assistance authorizedThe Secretary of State shall provide assistance to support the humanitarian needs of internally displaced persons in Iraq who have been outside their original place of residence since no earlier than March 19, 2003. 
(2)Activities supportedAssistance provided under paragraph (1) shall, to the maximum extent practicable, be used to provide food, housing, clothing, health care, water and sanitation, safe transportation, education, and vocational training for internally displaced persons in Iraq. 
(3)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the Secretary $60,000,000 for each of the fiscal years 2008 and 2009. Amounts appropriated pursuant to the authorization of appropriations under this paragraph are in addition to amounts otherwise available for such purposes. 
107.Authorization for refugee admissions 
(a)In general 
(1)Increase in numerical limitationsIn addition to the numerical limitations provided for under subsections (a) and (b) of section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the number of refugees who may be admitted during the remainder of fiscal year 2007 and during fiscal year 2008 under subsection (c) of such section shall be increased by not fewer than 20,000 for the purpose of admitting refugees from Iraq. Such refugees from Iraq shall be treated, for purposes of such section, as refugees of special concern under the refugee resettlement priority system. 
(2)Restriction on eligibilityThe increase in the numerical limitation described in paragraph (1) shall apply only to refugees from Iraq who have become refugees since no earlier than March 19, 2003. 
(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated for fiscal year 2008— 
(1)to the Department of Homeland Security, $10,000,000 for expedited refugee processing and temporary expansion of the Refugee Corps for such expedited processing; and 
(2)to the Office of Refugee Resettlement in the Department of Health and Human Services, $30,000,000 for the resettlement of refugees from Iraq. 
(c)Sense of Congress relating to the prioritization of security checksIt is the sense of Congress that the Attorney General should instruct the Director of the Federal Bureau of Investigation to place greater priority on the security checks conducted on refugees from Iraq, without any reduction in the care, thoroughness, or extensive process given to such checks, in order that such checks can be prioritized to provide to the Department of Homeland Security more expeditious decisions regarding the admission of refugees who are subject to such checks.  
(d)Refugees from Iraq definedFor purposes of this section, the term refugees from Iraq means a refugee described in subsection (a)(1) of section 106 or an internally displaced person described in subsection (c)(1) of such section.  
IIOversight of United States reconstruction assistance for Iraq 
201.Extension of authority of the Office of the Special Inspector General for Iraq Reconstruction Section 3001(o)(1)(B) of the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1238; 5 U.S.C. App., note to section 8G of Public Law 95–452), as amended by section 1054(b) of Public Law 109–364 and section 2 of Public Law 109–440, is amended by striking fiscal year 2006 and inserting any of the fiscal years 2006 through 2009. 
202.Assistance to support the Offices of the Inspector General of the Department of State and the United States Agency for International Development 
(a)Assistance authorizedThe President of the United States shall provide assistance to improve the auditing, investigation, and oversight capacity and capability of the Offices of the Inspector General of the Department of State and the United States Agency for International Development. 
(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the President such sums as may be necessary for each of the fiscal years 2008 and 2009. 
(c)Sense of CongressIt is the sense of Congress that the Office of the Special Inspector General for Iraq Reconstruction should assist the Offices of the Inspector General of the Department of State and the United States Agency for International Development in improving their auditing, investigation, and oversight capacities and capabilities to ensure efficient and effective transition of responsibilities after the date on which the authority of the Office of the Special Inspector General for Iraq Reconstruction expires. 
203.Report to Congress The President of the United States shall, on a quarterly basis, transmit to the appropriate congressional committees a report on matters relevant to this Act, including the following: 
(1)Progress by Iraq in the economic and reconstruction sector, including information regarding— 
(A)unemployment levels, and the change in such levels on a monthly basis; 
(B)electricity, water, and oil production and distribution rates; 
(C)hunger, malnutrition and poverty levels, the dependence of the population on government assistance to prevent the increase in such levels, and the ability of the Government of Iraq to prevent the increase in such levels; 
(D)an assessment of the humanitarian situation, including ability of Iraqi civilians to travel freely throughout the country, the number of Iraqi refugees and internally displaced persons, and the change in such numbers on a monthly basis; 
(E)economic reforms by Government of Iraq that set the framework for long-term economic growth, including the level of private sector investment and laws enacted by the Government of Iraq to ensure labor rights in Iraq satisfy international labor standards; 
(F)the amount of funds obligated and expended by the Government of Iraq to improve the employment situation in Iraq; 
(G)the amount of funds obligated and expended by the Government of Iraq on reconstruction, by sector; and 
(H)progress by the Government of Iraq in fulfilling its obligations under the International Compact with Iraq, including programs on good governance, human rights protection, and anti-corruption. 
(2)Progress in obtaining support from other countries in the region and around the world including information regarding— 
(A)the amount of new commitments and obligations for reconstruction assistance, by country; and 
(B)the amount of new debt relief provided by countries other than the United States, by country. 
(3)Status of United States reconstruction efforts in Iraq, including information regarding— 
(A)a general description of existing programs in each sector, including the amounts obligated and expended during the last 60 days and the accomplishments in the last 60 days and the obligation of amounts and plans for programs for the next 60 days, and any changes in priorities between and within sectors between each reporting period; 
(B)status of each provincial reconstruction team, including the staffing of each reconstruction team, including the ratio of civilian personnel to military personnel, the activities of each such team, the amounts expended by each such team, and the specific outcomes of each such team; 
(C)a general description of existing programs in each sector and their relation to the International Compact with Iraq and other priorities and commitments identified by the Government of Iraq, on the national, provincial, and local levels; and 
(D)the accomplishments and obstacles in coordinating United States reconstruction programs. 
IIIAccountability and transparency in United States contracting for reconstruction in Iraq 
301.Prohibition on funding certain contracts 
(a)In generalExcept as provided in subsection (b), none of the funds appropriated or otherwise made available for reconstruction assistance for Iraq under the Economic Support Fund authorized under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.) may be obligated or expended in connection with a contract entered into, or task order issued, after the date of the enactment of this Act with a contractor that— 
(1)assisted in the development of the request for proposal for the contract or task order; or 
(2)during the previous 5 years— 
(A)has been found by the Special Inspector General for Iraq Reconstruction, the Department of State Inspector General, or the U.S. Agency for International Development Inspector General to have overcharged or improperly billed the Federal Government by a total of at least $10,000,000 through one or more overcharges; 
(B)has been found by the Special Inspector General for Iraq Reconstruction, the Department of State Inspector General, or the U.S. Agency for International Development Inspector General to have committed one or more fraudulent acts resulting in total costs or losses to the Federal Government of at least $10,000,000; or 
(C)has been suspended or debarred for a period of at least one year under the Federal suspension and debarment regulations.  
(b)National security waiverThe President of the United States may waive the restrictions under subsection (a) on a case-by-case basis if the President determines that such waiver is in the national security interest of the United States and transmits to the appropriate congressional committees a report describing the reasons for such determination. 
302.Report on audits and investigations of the Department of State and United States Agency for International Development 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that lists and describes audits and investigations conducted by the Offices of the Inspector General of the Department of State and the United States Agency for International Development of cost plus fixed fee contracts, indefinite quantity contracts, task orders, and other contracts related to economic reconstruction activities in Iraq.  
(b)ContentsThe Secretary of State shall identify in the report submitted under subsection (a)— 
(1)any such cost plus fixed fee contract, indefinite quantity contract, task order, or other contract that the Inspector General of the Department of State or the Inspector General of the United States Agency for International Development determines involves costs that are unjustified, unsupported, or questionable, including any charges assessed on goods or services not provided in connection with such cost plus fixed fee contract, indefinite quantity contract, task order, or other contract;  
(2)the amount of the unjustified, unsupported, or questionable costs and the percentage of the total value of the cost plus fixed fee contract, indefinite quantity contract, task order, or other contract that such costs represent; 
(3)the company or companies implementing such cost plus fixed fee contract, indefinite quantity contract, task order, or other contract with the Department of State or United States Agency of International Development that was convicted of committing fraud or corruption; and 
(4)the company or companies that were suspended or debarred from receiving contract in cases of fraud or corruption. 
303.Assistance to improve the contracting capacity of the Department of State and United States Agency for International Development for Iraq 
(a)Assistance authorizedThe President of the United States shall provide assistance to improve and increase the contracting capacity for the Department of State and the United States Agency for International Development for reconstruction activities in Iraq.  
(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the President such sums as may be necessary for each of the fiscal years 2008 and 2009. 
IVBuilding the United States stabilization and reconstruction capacity 
401.Civilian Active Response Corps 
(a)EstablishmentThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall establish a Civilian Active Response Corps (hereinafter in this section referred to as the Corps) to provide assistance in support of stabilization and reconstruction operations in foreign countries or regions that are in, are in transition from, or are likely to enter into, conflict or civil strife. 
(b)CompositionThe Secretary and Administrator shall coordinate in the identification and training, and if necessary, in the recruitment and hiring, of necessary personnel with the skills necessary to contribute to stabilization and reconstruction operations for the Corps established in accordance with subsection (a). Such personnel shall be composed of employees of United States civilian agencies or non-Federal government employees. 
(c)Use of CorpsThe members of the Corps shall be available if the President determines that it is in the national security interests of the United States to engage in stabilization and reconstruction operations in a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife.  
(d)Training and education programs 
(1)In generalThe Secretary, acting through the Coordinator for Reconstruction and Stabilization of the Department of State and the Administrator, is authorized to conduct and arrange for training and education of the Corps. 
(2)EmphasisTraining and education shall emphasize acquisition of general skills needed to operate in a post-conflict environment and training specific to the job skill set for which the member has been identified to participate in the Corps. 
(3)ContentsTraining and education may consist of— 
(A)conducting inter-agency training, including training related to inter-agency decision-making, operational planning, and execution simulations, for mid-level government officials and managers to prepare such officials and managers to address stabilization and reconstruction operations; 
(B)conducting advanced training related to stabilization and reconstruction operations for members of the Corps; 
(C)conducting pre-deployment training related to stabilization and reconstruction operations for civilians and military-civil affairs personnel; 
(D)conducting exercises related to stabilization and reconstruction operations for United States and international experts; 
(E)developing a uniform set of operating procedures for stabilization and reconstruction operations; and 
(F)conducting ongoing monitoring and evaluations and post-operation reviews of stabilization and reconstruction operations to establish lessons learned. 
(e)FacilitiesTraining and education programs shall be coordinated with and utilize to the extent possible existing programs and facilities, such as the George P. Shultz National Foreign Affairs Training Center (commonly referred to as the Foreign Service Institute), the National Defense University, the Center for Stabilization and Reconstruction Studies at the Naval Postgraduate School, and the United States Institute for Peace. 
(f)Employment authorityThe full-time personnel authorized to be employed in the Corps under subsection (b) shall be in addition to any other full-time personnel of the Department of State or the United States Agency for International Development authorized to be employed under any other provision of law. 
402.Civilian Reserve Readiness Corps 
(a)EstablishmentThe Secretary of State, in consultation with the heads of other relevant Executive departments and agencies, shall establish a Civilian Reserve Readiness Corps comprised of personnel who are trained and available as needed to perform services necessary to carry out the purpose of the Civilian Active Response Corps under section 401(c). The Civilian Reserve Readiness Corps shall constitute a reserve component of the Civilian Active Response Corps. 
(b)Federal employeesThe Civilian Reserve Readiness Corps may include employees of the Department of State, including foreign national employees (as defined in section 103(6) of the Foreign Service Act of 1980 (22 U.S.C. 3903(6))), employees of the United States Agency for International Development, employees of any other Executive department or agency (as such term is defined in section 105 of title 5, United States Code), and employees from the legislative and judicial branches who— 
(1)have the training and skills necessary to enable them to contribute to stabilization and reconstruction operations under section 401; and 
(2)have volunteered for deployment to carry out such stabilization and reconstruction operations. 
(c)Non-Federal employeesThe Secretary is authorized to employ retired employees, contractor personnel, nongovernmental organization personnel, and State and local government employees who— 
(1)have the training and skills necessary to enable them to contribute to stabilization and reconstruction operations under this section; and 
(2)have volunteered to carry out such stabilization and reconstruction operations. 
(d)Use of Civilian ReserveThe Secretary may deploy members of the reserve component in support of stabilization and reconstruction operations in a foreign country or region if the President makes a determination that it is important to the security interests of the United States for the employees described in subsections (b) and (c) to assist in stabilizing and reconstructing a country or region that is at risk of, in, or is in transition from conflict or civil strife. 
(e)Authority To hire retired employeesSection 824(g)(1) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)(1)) is amended— 
(1)in subparagraph (A), by striking or at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(C)to facilitate the assignment of persons to any country that is subject to a determination made pursuant to section 401(c) of the Iraq Reconstruction Improvement Act of 2007 or to any posts vacated by members of the Service assigned to such a country, if the annuitant is employed in a position for which there is exceptional difficulty recruiting or retaining a qualified employee.. 
403.Stabilization and reconstruction strategy 
(a)In generalThe Secretary of State shall develop an inter-agency strategy to respond to stabilization and reconstruction operations. 
(b)ContentsThe strategy shall include the following: 
(1)identification of and efforts to improve the skills sets needed to respond to and support stabilization and reconstruction operations in foreign countries or regions that are in, are in transition from, or are likely to enter into, conflict or civil strife; 
(2)identification of specific Federal departments and agencies that can adequately satisfy the skills sets referred in paragraph (1); 
(3)efforts to increase training of Federal civilian personnel in stabilization and reconstruction operations; 
(4)efforts to develop a database of proven and best practices based on previous stabilization and reconstruction operations; and 
(5)a plan to coordinate the activities of Federal departments and agencies involved in stabilization and reconstruction operations. 
404.Authorization of appropriationsTo carry out this title, there are authorized to be appropriated to the President $35,000,000 for each of fiscal years 2008 and 2009. 
405.Reports to Congress 
(a)Strategy reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the strategy developed under section 403. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the status of efforts to establish the Civilian Active Response Corps. The report shall include recommendations— 
(1)for any legislation necessary to implement Section 401; and 
(2)concerning the regulation and structure of the Civilian Active Response Corps, including recommendations related to pay and employment security for, and benefit and retirement matters related to, members of the Corps. 
(c)Additional reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the status of efforts to establish the Civilian Reserve Readiness Corps, including any legislation necessary to implement section 402. 
 
